Securities Act File No.333- U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨Pre-Effective Amendment No.¨Post-Effective Amendment No. (Check appropriate box or boxes) DREYFUS NEW YORK MUNICIPAL CASH MANAGEMENT (Exact Name of Registrant as Specified in its Charter) Registrant's Telephone Number, including Area Code: (212) 922-6000 c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of Principal Executive Offices) Jeff Prusnofsky, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 Approximate Date of Proposed Public Offering:As soon as practicable after this Registration Statement is declared effective. It is proposed that this filing will become effective on June 10, 2015 pursuant to Rule 488 under the Securities Act of 1933. An indefinite number of Registrant's shares of beneficial interest, par value $0.001 per share, has been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940.Accordingly, no filing fee is being paid at this time. DREYFUS NEW YORK MUNICIPAL CASH MANAGEMENT Form N-14 Cross Reference Sheet Pursuant to Rule 481(a) Under the Securities Act of 1933 FORM N-14 ITEM NO. PROSPECTUS/INFORMATION STATEMENT CAPTION Part A Item 1. Beginning of Registration Statement and Outside Front Cover Page of Prospectus Cover Page Item 2. Beginning and Outside Back Cover Page of Prospectus Cover Page Item 3. Fee Table, Synopsis Information and Risk Factors Summary Item 4. Information About the Reorganization Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganization; Information About the Reorganization; Exhibit A: Agreement and Plan of Reorganization Item 5. Information About the Registrant Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganization; Information About the Reorganization; Additional Information about the Acquiring Fund and the Fund Item 6. Information About the Fund Being Acquired Letter to Shareholders; Questions and Answers; Summary; Reasons for the Reorganization; Information About the Reorganization; Additional Information about the Acquiring Fund and the Fund Item 7. Voting Information Not Applicable Item 8. Interest of Certain Persons and Experts Not Applicable Item 9. Additional Information Required for Reoffering by Persons Deemed to be Underwriters Not Applicable PART B STATEMENT OF ADDITIONAL INFORMATION CAPTION Item 10. Cover Page Cover Page Item 11. Table of Contents Not Applicable Item 12. Additional Information About the Registrant Statement of Additional Information of the Registrant, dated May 1, 2014, as revised or amended, June 1, 2014, August 1, 2014, September 1, 2014, September 11, 2014, October 1, 2014, December 1, 2014, February 1, 2015, February 27, 2015, March 9, 2015, April 1, 2015 and May 1, 2015(1) Item 13. Additional Information About the Fund Being Acquired Statement of Additional Information of Dreyfus New York AMT-Free Municipal Cash Management, a series of Dreyfus Tax Exempt Cash Management Funds, dated May 1, 2014, as revised or amended, June 1, 2014, August 1, 2014, September 1, 2014, September 11, 2014, October 1, 2014, December 1, 2014, February 1, 2015, February 27, 2015, March 9, 2015, April 1, 2015 and May 1, 2015(2) Item 14. Financial Statements Annual Report of the Registrant, dated January 31, 2015(3); Annual Report of Dreyfus New York AMT-Free Municipal Cash Management, a series of Dreyfus Tax Exempt Cash Management Funds, dated January 31, 2015(4) PART C Item 15. Indemnification Item 16. Exhibits Item 17. Undertakings Incorporated herein by reference to the definitive version of the Registrant's Statement of Additional Information, filed pursuant to Rule 497 under the Securities Act, as amended, on April 30, 2015 (File No. 33-42431). Incorporated herein by reference to the definitive version of the Statement of Additional Information of Dreyfus New York AMT-Free Municipal Cash Management, a series of Dreyfus Tax Exempt Cash Management Funds, filed pursuant to Rule 497 under the Securities Act, as amended, on April 30, 2015 (File No. 2-89275). Incorporated herein by reference to the Annual Report of the Registrant, filed March 27, 2015 (File No. 811-06395). Incorporated herein by reference to the Annual Report of Dreyfus New York AMT-Free Municipal Cash Management, a series of Dreyfus Tax Exempt Cash Management Funds, filed on March 27, 2015 (File No. 811-03954). DREYFUS NEW YORK AMT-FREE MUNICIPAL CASH MANAGEMENT c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 Dear Shareholder: The Board of Trustees for your fund, Dreyfus New York AMT-Free Municipal Cash Management (the "Fund"), has approved the tax-free reorganization of the Fund into Dreyfus New York Municipal Cash Management (the "Acquiring Fund").The Fund is a series of Dreyfus Tax Exempt Cash Management Funds (the "Trust").The Acquiring Fund, like the Fund, is a money market fund that seeks to maintain a stable share price of $1.00.The Dreyfus Corporation ("Dreyfus") is the investment adviser to the Fund and the Acquiring Fund. The reorganization of the Fund is expected to occur on or about August 28, 2015, at which time the Fund will transfer all of its assets to the Acquiring Fund, in exchange solely for shares of the Acquiring Fund and the assumption by the Acquiring Fund of the Fund's stated liabilities.Upon completion of the reorganization, you will become a shareholder of the Acquiring Fund and will receive shares of the same class of the Acquiring Fund equal in value to the value of your shares of the same class you held of the Fund, except that holders of Classic shares of the Fund will receive Participant shares of the Acquiring Fund. As part of a broader set of changes being proposed by Dreyfus for its current money market fund offerings, management of Dreyfus recommended to the Trust's Board of Trustees that the Fund be consolidated with the Acquiring Fund.Management believes that the reorganization will permit Fund shareholders to pursue the same investment goals in a larger combined fund that has the same investment objective and substantially similar investment management policies as the Fund.The Acquiring Fund has a lower total annual expense ratio than the Fund and a comparable performance record to that of the Fund, with respect to the applicable share class.Management also believes that the reorganization should enable Fund shareholders to benefit from more efficient portfolio management and will eliminate the duplication of resources and costs associated with servicing the funds as separate entities. After careful review, the Trust's Board of Trustees has unanimously approved the reorganization of the Fund.The Trust's Board of Trustees believes that the reorganization will permit Fund shareholders to pursue the same investment goals in a larger combined fund that has a lower total annual expense ratio than the Fund and a comparable performance record to that of the Fund, with respect to the applicable share class.In approving the reorganization, the Trust's Board of Trustees determined that the reorganization is in the best interests of the Fund and that the interests of the Fund's shareholders will not be diluted as a result of the reorganization. The Securities and Exchange Commission (the "SEC") has adopted amendments to the rules governing money market funds that will change the way certain money market funds, like the Fund and the Acquiring Fund, operate.Management currently anticipates that the Acquiring Fund will continue to seek to maintain a stable $1.00 price per share following the effective date of the new SEC rules in October 2016.In order to do so, the Acquiring Fund will not accept any investments by institutional or "non-natural" persons, including new investments by non-natural persons that are the beneficial owners of Acquiring Fund shares, after the date the Acquiring Fund implements changes in accordance with the new SEC rules. The reorganization of the Fund does not require shareholder approval, and you are not being asked to vote.We do, however, ask that you carefully review the enclosed Prospectus/Information Statement, which contains information about the Acquiring Fund and the reorganization of the Fund into the Acquiring Fund. If you have any questions or need additional information, please call 1-800-346-3621 (individuals or entities for whom institutions may purchase or redeem Fund shares should call 1-800-DREYFUS). Sincerely, Bradley J. Skapyak President Dreyfus Tax Exempt Cash Management Funds [June 10], 2015 TRANSFER OF THE ASSETS OF DREYFUS NEW YORK AMT-FREE MUNICIPAL CASH MANAGEMENT TO AND IN EXCHANGE FOR SHARES OF DREYFUS NEW YORK MUNICIPAL CASH MANAGEMENT QUESTIONS AND ANSWERS The enclosed materials include a Prospectus/Information Statement containing information you need to know about the reorganization.However, we thought it also would be helpful to begin by answering some of the important questions you might have about the reorganization. WHAT WILL HAPPEN TO MY DREYFUS NEW YORK AMT-FREE MUNICIPAL CASH MANAGEMENT INVESTMENT WHEN THE REORGANIZATION OCCURS? You will become a shareholder of Dreyfus New York Municipal Cash Management (the "Acquiring Fund"), an open-end investment company managed by The Dreyfus Corporation ("Dreyfus"), on or about August 28, 2015 (the "Closing Date"), and will no longer be a shareholder of Dreyfus New York AMT-Free Municipal Cash Management (the "Fund"), a series of Dreyfus Tax Exempt Cash Management Funds (the "Trust").You will receive Institutional shares, Administrative shares, Investor shares or Participant shares of the Acquiring Fund corresponding to your Institutional shares, Administrative shares, Investor shares or Classic shares of the Fund, respectively, with a value equal to the value of your investment in the Fund as of the Closing Date.The Fund will then cease operations and will be terminated as a series of the Trust. WHAT ARE THE BENEFITS OF THE REORGANIZATION FOR ME? The Trust's Board of Trustees believes that the reorganization will permit Fund shareholders to pursue the same investment goals in a larger combined fund that also is managed by Dreyfus.By combining the Fund with the Acquiring Fund, which has more assets than the Fund, Fund shareholders should benefit from more efficient portfolio management.As of February 28, 2015, the Acquiring Fund had approximately $359 million and the Fund had approximately $96 million in net assets.In addition, the Acquiring Fund has a lower total annual expense ratio than the Fund and a comparable performance record to that of the Fund, with respect to the applicable share class.The reorganization also will permit the funds' service providers—including Dreyfus—to operate and service a single fund (and its shareholders), instead of having to operate and service both funds with similar shareholder bases.Other potential benefits are described in the enclosed Prospectus/Information Statement. DO THE FUNDS HAVE SIMILAR INVESTMENT GOALS AND STRATEGIES? Yes.The Acquiring Fund and the Fund have the same investment objective and substantially similar investment management policies.The Acquiring Fund and the Fund each seek as high a level of current income exempt from federal, New York state and New York city personal income taxes as is consistent with the preservation of capital and the maintenance of liquidity.As money market funds, the Acquiring Fund and the Fund are each subject to the maturity, quality, liquidity and diversification requirements of Rule 2a-7 under the Investment Company Act of 1940, as amended (the "1940 Act"), to help them maintain a $1.00 share price.The investment policies, practices and limitations (and the related risks) of the Acquiring Fund and the Fund are substantially similar.To pursue its goal, each fund normally invests substantially all of its net assets in short-term, high quality municipal obligations that provide income exempt from federal, New York state and New York city income taxes.The Fund does not invest in municipal obligations that pay interest subject to the federal alternative minimum tax.The Acquiring Fund currently may invest without limitation in municipal obligations the income from which may be subject to the federal alternative minimum tax.However, effective August 1, 2015, the Acquiring Fund will not invest in municipal obligations that pay interest subject to the federal alternative minimum tax. Although the Acquiring Fund and the Fund each seek to provide income exempt from federal, New York state and New York city personal income taxes, each fund may invest temporarily in high quality, taxable money market instruments and/or municipal obligations that pay income exempt only from federal income tax, including when the portfolio manager believes that acceptable New York municipal obligations are unavailable for investment.During such periods, the relevant fund may not achieve its investment objective. Dreyfus is the investment adviser to the Acquiring Fund and the Fund and provides day-to-day management of the Acquiring Fund's and the Fund's investments.MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, distributes the shares of the Acquiring Fund and the Fund.For additional information regarding the Acquiring Fund and the Fund, please refer to the enclosed Prospectus/Information Statement. CAN YOU SUMMARIZE THE REGULATORY CHANGES AFFECTING THE FUNDS AND WHAT DREYFUS IS PROPOSING TO DO WITH ITS MONEY MARKET FUND LINE-UP? Last July, the Securities and Exchange Commission (the "SEC") issued new rules for money market funds, including the Fund and the Acquiring Fund.When implemented, these rules will create new definitions for government funds and retail funds, and also require institutional prime (general purpose) and institutional municipal money market mutual funds to price and transact at a "floating" net asset value per share.During periods of extraordinary market stress, the new rules also permit a prime or a municipal money market fund to charge its shareholders liquidity fees which are payable to the fund upon redemption, and to provide for redemption gates that temporarily would halt all withdrawals.The new structural changes, however, will not materially affect government money market funds. Since last July, management of Dreyfus has conducted an ongoing review of the SEC's new rules, the investment needs and preferences of fund shareholders and Dreyfus' current money market fund offerings.As a result of that review and in light of the changing regulatory landscape, Dreyfus is seeking to align its fund offerings with shareholders' needs and preferences through a broad series of changes, including plans to amend the investment management policies of certain Dreyfus-managed money market funds and proposals to convert several Dreyfus-managed prime money market funds to government money market funds.Additionally, Dreyfus is proposing to consolidate several funds, including the Fund and the Acquiring Fund, that have similar investment strategies.Dreyfus believes that the reorganization of the Fund, along with the other changes summarized above, will simplify and streamline its money market fund offerings and make it easier for shareholders to select a fund or class that meets their needs. WILL THE ACQUIRING FUND CONTINUE TO SEEK TO MAINTAIN A STABLE NET ASSET VALUE AFTER IMPLEMENTATION OF THE REGULATORY CHANGES? Yes.Management currently anticipates that the Acquiring Fund will continue to seek to maintain a stable $1.00 price per share following the effective date of the new SEC rules.To be permitted to do so, the Acquiring Fund will not accept any new investments by institutional or "non-natural" persons, including new investments by non-natural persons that are the beneficial owners of Acquiring Fund shares, after the date the Acquiring Fund implements changes in accordance with the new SEC rules.Currently, the Fund and the Acquiring Fund have non-natural persons as part of their shareholder bases.Shareholders of the Acquiring Fund who are non-natural persons would be permitted to remain in the Acquiring Fund, but would not be permitted to make new investments after the date the Acquiring Fund implements changes in accordance with the new SEC rules.These shareholders also would be permitted to exchange into other money market funds managed by Dreyfus. WHAT ARE THE TAX CONSEQUENCES OF THE REORGANIZATION? The reorganization will not be a taxable event for federal income tax purposes.Shareholders will not recognize any capital gain or loss as a direct result of the reorganization.A shareholder's tax basis in Fund shares will carry over to the shareholder's Acquiring Fund shares, and the holding period for such Acquiring Fund shares will include the holding period for the shareholder's Fund shares.As a condition to the closing of the reorganization, the Fund and the Acquiring Fund will receive an opinion of counsel to the effect that, for federal income tax purposes, the reorganization will qualify as a tax-free reorganization and, thus, no gain or loss will be recognized by the Fund, the Fund's shareholders, or the Acquiring Fund as a direct result of the reorganization.The Fund will distribute any undistributed net investment income and net realized capital gains (after reduction for any capital loss carryforwards) prior to the reorganization, which distribution will be taxable to shareholders.Certain tax attributes of the Fund will carry over to the Acquiring Fund, including the ability of the Acquiring Fund to utilize the Fund's capital loss carryforwards, if any. WILL I ENJOY THE SAME PRIVILEGES AS A SHAREHOLDER OF THE ACQUIRING FUND THAT I CURRENTLY HAVE AS A SHAREHOLDER OF THE FUND? Holders of Institutional shares, Administrative shares or Investor shares will continue to enjoy the same shareholder privileges as shareholders of the Acquiring Fund that they currently have as shareholders of the Fund.Holders of Classic shares of the Fund who receive Participant shares of the Acquiring Fund in the reorganization, however, will not be able to use Dreyfus TeleTransfer, Dreyfus-Automatic Asset BuilderÒ, Dreyfus Payroll Savings Plan, Dreyfus Government Direct Deposit Privilege, Automatic Withdrawal Plan or Dreyfus ExpressÒ.In addition, holders of Classic shares of the Fund who receive Participant shares of the Acquiring Fund in the reorganization will be able to exchange such Participant shares of the Acquiring Fund through the Fund Exchanges service or Dreyfus Auto-Exchange Privilege for Participant shares of any Dreyfus Cash Management fund or Participant Advantage shares of Dreyfus Institutional Cash Advantage Fund, but will not be able to exchange such Participant shares for shares of other funds in the Dreyfus Family of Funds. WILL THE REORGANIZATION RESULT IN A HIGHER MANAGEMENT FEE OR HIGHER TOTAL FUND EXPENSES? No.Under its respective agreement with Dreyfus, each fund has agreed to pay Dreyfus a management fee at the annual rate of 0.20% of the value of its average daily net assets.In addition, as of each fund's most recent fiscal year end, Institutional, Administrative and Investor shares of the Acquiring Fund each had a lower total annual expense ratio than the corresponding class of shares of the Fund (without reflecting the fees waived and/or expenses reimbursed by Dreyfus pursuant to a voluntary undertaking to maintain a yield floor for the Acquiring Fund and the Fund).Participant shares of the Acquiring Fund also had a lower total annual expense ratio than Classic shares of the Fund (without reflecting the fees waived and/or expenses reimbursed by Dreyfus pursuant to a voluntary undertaking to maintain a yield floor for the Acquiring Fund and the Fund), as of each fund's most recent fiscal year end. WHO WILL PAY THE EXPENSES OF THE REORGANIZATION? Dreyfus, and not the Fund or the Acquiring Fund, will pay the expenses directly related to the reorganization. WHY DID THE TRUST'S BOARD APPROVE THE REORGANIZATION? As part of the broader set of changes being proposed by Dreyfus for its current money market fund offerings described above, management of Dreyfus recommended to the Trust's Board that the Fund be consolidated with the Acquiring Fund.After considering the terms and conditions of the reorganization, the investment objectives and investment management policies of, as well as shareholder services offered by, the Fund and the Acquiring Fund, fees and expenses, including the total annual expense ratios, of the Fund and the Acquiring Fund, and the relative performance of the Fund and the Acquiring Fund, the Trust's Board believes that reorganizing the Fund into the Acquiring Fund is in the best interests of the Fund and that the interests of the Fund's shareholders will not be diluted as a result of the reorganization.In reaching this conclusion, the Trust's Board determined that reorganizing the Fund into the Acquiring Fund, which also is managed by Dreyfus and has the same investment objective and substantially similar investment management policies as those of the Fund, offers potential benefits to Fund shareholders.These potential benefits include permitting Fund shareholders to pursue the same investment goals in a larger combined fund that has a lower total annual expense ratio than the Fund and a comparable performance record to that of the Fund, with respect to the applicable share class.By combining the Fund with the Acquiring Fund, shareholders of the Fund also should benefit from more efficient portfolio management. WHY IS NO SHAREHOLDER ACTION NECESSARY? Because the reorganization of the Fund into the Acquiring Fund satisfies the requisite conditions of Rule 17a-8 under the 1940 Act, in accordance with the Fund's Declaration of Trust and applicable Massachusetts state and U.S. federal law (including Rule 17a-8), the reorganization may be effected without the approval of shareholders of either fund. Transfer of the Assets of DREYFUS NEW YORK AMT-FREE MUNICIPAL CASH MANAGEMENT (A Series of Dreyfus Tax Exempt Cash Management Funds) To and in Exchange for Shares of DREYFUS NEW YORK MUNICIPAL CASH MANAGEMENT PROSPECTUS/INFORMATION STATEMENT [JUNE 10], 2015 This Prospectus/Information Statement is being furnished to you by the Board of Trustees of Dreyfus Tax Exempt Cash Management Funds (the "Trust") because you are a shareholder of Dreyfus New York AMT-Free Municipal Cash Management (the "Fund"), a series of the Trust.As provided in an Agreement and Plan of Reorganization approved by the Trust's Board, the Fund will transfer all of its assets to Dreyfus New York Municipal Cash Management (the "Acquiring Fund"), in exchange solely for shares of the Acquiring Fund and the assumption by the Acquiring Fund of the Fund's stated liabilities, all as more fully described in this Prospectus/Information Statement (the "Reorganization").Upon consummation of the Reorganization, the Acquiring Fund shares received by the Fund will be distributed to Fund shareholders, with each shareholder receiving a pro rata distribution of the Acquiring Fund's shares (or fractions thereof) for Fund shares held prior to the Reorganization.It is contemplated that each shareholder will receive for his or her Fund shares a number of Institutional shares, Administrative shares, Investor shares or Participant shares (or fractions thereof) of the Acquiring Fund equal in value to the aggregate net asset value of the shareholder's Institutional shares, Administrative shares, Investor shares or Classic shares as of the date of the Reorganization.The Acquiring Fund shares received by each Fund shareholder will be of the same share class as the shareholder's Fund shares, except that holders of Classic shares of the Fund will receive Participant shares of the Acquiring Fund. The Reorganization is expected to occur on or about August 28, 2015 (the "Closing Date").No vote of the shareholders of the Fund will be taken with respect to the matters described in this Prospectus/Information Statement.THE FUND IS NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND A PROXY TO THE FUND. This Prospectus/Information Statement, which should be retained for future reference, concisely sets forth information about the Acquiring Fund that Fund shareholders should know.This Prospectus/Information Statement is being mailed on or about June 24, 2015 to the Fund's shareholders of record as of the close of business on June 10, 2015. A Statement of Additional Information ("SAI") dated [June 10], 2015, relating to this Prospectus/Information Statement, has been filed with the Securities and Exchange Commission (the "Commission") and is incorporated by reference in its entirety.The Commission maintains a website (http://www.sec.gov) that contains the SAI, material incorporated in this Prospectus/Information Statement by reference, and other information regarding the Acquiring Fund and the Fund.A copy of the SAI is available without charge by writing to the Acquiring Fund at its offices at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, or calling 1-800-346-3621 (individuals or entities for whom institutions may purchase or redeem Fund shares should call 1-800-DREYFUS). Shares of the Acquiring Fund and the Fund are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.Investing in the Acquiring Fund, as in the Fund, involves certain risks, including the possible loss of principal. The Securities and Exchange Commission has not approved or disapproved the Acquiring Fund's shares or passed upon the accuracy or adequacy of this Prospectus/Information Statement.Any representation to the contrary is a criminal offense. The Acquiring Fund and the Fund are open-end management investment companies known as money market mutual funds.The Acquiring Fund and the Fund have the same investment objective and substantially similar investment management policies.The Dreyfus Corporation ("Dreyfus") is the investment adviser for the Acquiring Fund and the Fund.A comparison of the Acquiring Fund and the Fund is set forth in this Prospectus/Information Statement. The Acquiring Fund's Prospectuses dated June 1, 2015 and Annual Report for its fiscal year ended January 31, 2015 (including its audited financial statements for the fiscal year) accompany this Prospectus/Information Statement.The Acquiring Fund's Prospectuses and the financial statements contained in its Annual Report are incorporated into this Prospectus/Information Statement by reference.For a free copy of the Fund's most recent Prospectuses or Annual Report for its fiscal year ended January 31, 2015, please call your financial adviser, visit www.dreyfus.com, write to the Fund at its offices located at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, or call 1-800-346-3621 (individuals or entities for whom institutions may purchase or redeem Fund shares should call 1-800-DREYFUS). TABLE OF CONTENTS Summary [_] Reasons for the Reorganization [] Information about the Reorganization [] Additional Information about the Acquiring Fund and the Fund [] Financial Statements and Experts [] Exhibit A:Agreement and Plan of Reorganization A-1 AGREEMENT AND PLAN OF REORGANIZATION PROVIDING FOR THE TRANSFER OF ALL OF THE FUND'S ASSETS TO THE ACQUIRING FUND SUMMARY This Summary is qualified by reference to the more complete information contained elsewhere in this Prospectus/Information Statement, the Acquiring Fund's Prospectuses, the Fund's Prospectuses and the Agreement and Plan of Reorganization (the "Plan") attached to this Prospectus/Information Statement as Exhibit A. Transaction.The Trust's Board of Trustees, 75% of whose members are not "interested persons" (as defined in the Investment Company Act of 1940, as amended (the "1940 Act")) of the Fund or the Acquiring Fund, has unanimously approved the Plan for the Fund.The Plan provides that on the date of the Reorganization the Fund will assign, transfer and convey to the Acquiring Fund all of the assets of the Fund, including all securities and cash, in exchange solely for Institutional shares, Administrative shares, Investor shares and Participant shares of the Acquiring Fund having an aggregate net asset value equal to the value of the Fund's net assets, and the Acquiring Fund will assume the Fund's stated liabilities.The Fund will distribute all Acquiring Fund shares received by it among its shareholders so that each holder of Institutional shares, Administrative shares, Investor shares or Classic shares of the Fund will receive a pro rata distribution of the Acquiring Fund's Institutional shares, Administrative shares, Investor shares or Participant shares (or fractions thereof) having an aggregate net asset value equal to the aggregate net asset value of the shareholder's Fund shares as of the date of the Reorganization.The Acquiring Fund shares received by each Fund shareholder will be of the same share class as the shareholder's Fund shares, except that holders of Classic shares of the Fund will receive Participant shares of the Acquiring Fund.Thereafter, the Fund will cease operations and will be terminated as a series of the Trust. As a result of the Reorganization, each Fund shareholder will cease to be a shareholder of the Fund and will become a shareholder of the Acquiring Fund as of the close of business on the date of the Reorganization. The Trust's Board of Trustees has unanimously concluded that the Reorganization is in the best interests of the Fund, and that the interests of the Fund's existing shareholders will not be diluted as a result of the Reorganization.See "Reasons for the Reorganization." Federal Income Tax Consequences.The Reorganization will not be a taxable event for federal income tax purposes.As a condition to the closing of the Reorganization, the Fund and the Acquiring Fund will receive an opinion of counsel to the effect that, for federal income tax purposes, the Reorganization will qualify as a tax-free reorganization and, thus, no gain or loss will be recognized by the Fund, the Fund's shareholders, or the Acquiring Fund as a direct result of the Reorganization.The Fund will distribute any undistributed net investment income and net realized capital gains (after reduction for any capital loss carryforwards) prior to the Reorganization, which distribution will be taxable to shareholders.Certain tax attributes of the Fund will carry over to the Acquiring Fund, including the ability of the Acquiring Fund to utilize the Fund's capital loss carryforwards, if any.See "Information about the Reorganization—Federal Income Tax Consequences," "—Capital Loss Carryforwards" and "—Sale of Portfolio Securities." Comparison of the Acquiring Fund and the Fund.The following discussion is primarily a summary of certain parts of the Acquiring Fund's Prospectuses and the Fund's Prospectuses.Information contained in this Prospectus/Information Statement is qualified by the more complete information set forth in such Prospectuses, which are incorporated herein by reference. Goal and Approach.The Acquiring Fund and the Fund are money market funds with the same investment objective and substantially similar investment management policies.Each fund seeks as high a level of current income exempt from federal, New York state and New York city personal income taxes as is consistent with the preservation of capital and the maintenance of liquidity.Each fund's investment objective is a fundamental policy which cannot be changed without the approval of the holders of a majority (as defined in the 1940 Act) of the relevant fund's outstanding voting securities. To pursue its goal, each fund normally invests substantially all of its net assets in short-term, high quality municipal obligations that provide income exempt from federal, New York state and New York city income taxes.The Fund does not invest in municipal obligations that pay interest subject to the federal alternative minimum tax.The Acquiring Fund currently may invest without limitation in municipal obligations the income from which may be subject to the federal alternative minimum tax.However, effective August 1, 2015, the Acquiring Fund will not invest in municipal obligations that pay interest subject to the federal alternative minimum tax.The Acquiring Fund, like the Fund, also may invest in short-term, high quality structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. As a money market fund, each fund is subject to the maturity, quality, liquidity and diversification requirements of Rule 2a-7 under the 1940 Act, which are designed to help money market funds maintain a stable share price of $1.00.While each fund generally invests solely in securities with the highest credit rating or the unrated equivalent as determined by Dreyfus, each fund may invest up to 3% of its assets in securities with the second-highest credit rating that mature in 45 days or less.The Acquiring Fund, like the Fund, is required to hold at least 30% of its assets in cash, U.S. Treasury securities, certain other government securities with remaining maturities of 60 days or less, or securities that can readily be converted into cash within five business days.The maximum weighted average maturity of each fund's portfolio is 60 days and the maximum weighted average life to maturity of each fund's portfolio is 120 days. Although the Acquiring Fund and the Fund each seek to provide income exempt from federal, New York state and New York city personal income taxes, each fund may invest temporarily in high quality, taxable money market instruments and/or municipal obligations that pay income exempt only from federal income tax, including when the portfolio manager believes that acceptable New York municipal obligations are unavailable for investment.During such periods, the relevant fund may not achieve its investment objective. The Acquiring Fund and the Fund are "non-diversified" funds, which means that the proportion of each fund's assets that may be invested in the securities of a single issuer is not limited by the 1940 Act. The Fund is a series of the Trust, an unincorporated business trust organized under the laws of the Commonwealth of Massachusetts.The Acquiring Fund also is an unincorporated business trust organized under the laws of the Commonwealth of Massachusetts.The rights of each fund's shareholders are governed by the respective trust's Amended and Restated Agreement and Declaration of Trust and By-Laws, and applicable Massachusetts law.As such, the rights of each fund's shareholders are substantially similar. Investment Risks.Because the Acquiring Fund and the Fund are money market funds with the same investment objective and substantially similar investment management policies, the principal risks associated with an investment in the Acquiring Fund and the Fund are substantially similar.An investment in the Acquiring Fund, as well as in the Fund, is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.Although each fund seeks to preserve the value of a shareholder's investment at $1.00 per share, it is possible to lose money by investing in either fund.Each fund's yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates.Additionally, while each fund has maintained a constant share price since its inception, and will continue to try to do so, neither Dreyfus nor its affiliates are required to make a capital infusion, enter into a capital support agreement or take other actions to prevent either fund's share price from falling below $1.00. The following are the principal risks that could reduce the Acquiring Fund's or the Fund's income level and/or share price: Interest rate risk.This risk refers to the decline in the prices of fixed-income securities that may accompany a rise in the overall level of interest rates.A sharp and unexpected rise in interest rates could cause a money market fund's share price to drop below a dollar.A low interest rate environment may prevent the Acquiring Fund or the Fund from providing a positive yield or paying fund expenses out of fund assets and could impair the respective fund's ability to maintain a stable net asset value. Credit risk.Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a security, can cause the security's price to fall. Although the Acquiring Fund and the Fund invest only in high quality debt securities, any of either fund's holdings could have its credit rating downgraded or could default.The credit quality and prices of the securities held by a fund can change rapidly in certain market environments, and the default or significant price decline of a single holding could impair the fund's ability to maintain a stable net asset value. Liquidity risk.When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities in a timely manner at or near their perceived value.In such a market, the value of such securities may fall dramatically, potentially impairing a fund's ability to maintain a stable net asset value, even during periods of declining interest rates.Also, during such periods, redemptions by a few large investors in the fund may impair the fund's ability to maintain a stable net asset value and adversely affect remaining fund shareholders. Municipal securities risk.The amount of public information available about municipal securities is generally less than that for corporate equities or bonds.Special factors, such as legislative changes, and state and local economic and business developments, may adversely affect the yield and/or value of a fund's investments in municipal securities.Other factors include the general conditions of the municipal securities market, the size of the particular offering, the maturity of the obligation and the rating of the issue.Changes in economic, business or political conditions relating to a particular municipal project, municipality, or state, territory or possession of the United States in which the Acquiring Fund and the Fund invest may impair the fund's ability to maintain a stable net asset value. Tax risk.To be tax-exempt, municipal obligations generally must meet certain regulatory requirements. If any such municipal obligation fails to meet these regulatory requirements, the interest received by the Acquiring Fund or the Fund from its investment in such obligations and distributed to fund shareholders will be taxable. Structured notes risk.Structured notes, a type of derivative instrument, can be volatile, and the possibility of default by the financial institution or counterparty may be greater for these instruments than for other types of money market instruments.Structured notes typically are purchased in privately negotiated transactions from financial institutions and, thus, an active trading market for such instruments may not exist. State-specific risk.Each of the Acquiring Fund and the Fund is subject to the risk that New York's economy, and the revenues underlying its municipal obligations, may decline.Investing primarily in a single state makes a fund more sensitive to risks specific to the state and may magnify other risks. Regulatory risk.The Securities and Exchange Commission has adopted amendments to the rules governing money market funds that may change the way that the funds, and similar money market funds, operate.Under the amended rules, as of October 14, 2016, the share price of money market funds that will be designated as "institutional prime" or "institutional municipal" type money funds would fluctuate and, as a result, shares of those funds when sold may be worth more or less than their original purchase price.In addition, as of October 14, 2016, all prime and all municipal money market funds become subject to a regime of liquidity fees imposed upon the sale of their shares or the temporary suspension of redemptions, in each case triggered (and subject to board determination) by the percentage of a fund's weekly liquid assets falling below certain minimums as defined in amended Rule 2a-7.The amendments impose additional regulatory and reporting requirements on all money market funds, which generally are expected to be implemented by the funds by April 14, 2016.As a result of the amendments, additional expenses may be incurred by the funds. Non-diversification risk.Each of the Acquiring Fund and the Fund is non-diversified, which means that a relatively high percentage of the fund's assets may be invested in a limited number of issuers.Therefore, the performance of the Acquiring Fund and the Fund may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. Fees and Expenses.The Acquiring Fund and the Fund have each agreed to pay Dreyfus a management fee at the annual rate of 0.20% of the value of the respective fund's average daily net assets. In addition, as of each fund's most recent fiscal year end, Institutional, Administrative and Investor shares of the Acquiring Fund each had a lower total annual expense ratio than the corresponding class of shares of the Fund (without reflecting the fees waived and/or expenses reimbursed by Dreyfus pursuant to a voluntary undertaking to maintain a yield floor for the Acquiring Fund and the Fund).In addition, Participant shares of the Acquiring Fund had a lower total annual expense ratio than Classic shares of the Fund (without reflecting the fees waived and/or expenses reimbursed by Dreyfus pursuant to a voluntary undertaking to maintain a yield floor for the Acquiring Fund and the Fund), as of each fund's most recent fiscal year end. The fees and expenses set forth in the tables below for the Fund and the Acquiring Fund are based on each fund's fiscal year ended January 31, 2015.The "Pro Forma After Reorganization" operating expenses information set forth in the tables below is based on the fees and expenses of each fund as of the fund's fiscal year ended January 31, 2015, and assume the Reorganization was consummated on that date.Dreyfus has undertaken to reimburse expenses of the Fund and the Acquiring Fund to maintain current yields at certain levels.As to each fund, such undertaking is voluntary and may be terminated at any time.The total annual fund operating expenses in the tables below do not reflect this undertaking for either fund.Neither fund charges any sales loads, redemption fees or exchange fees.Annual fund operating expenses are paid out of fund assets, so their effect is reflected in the amount of income available for distribution to shareholders. Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment): Dreyfus New York AMT-Free Municipal Cash Management Institutional Shares Dreyfus New York Municipal Cash Management Institutional Shares Pro Forma After Reorganization Dreyfus New York Municipal Cash Management Institutional Shares Management fees 0.20% 0.20% 0.20% Other expenses (including shareholder services fees)
